Citation Nr: 0009629	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), emphysema, bronchitis, and 
asthma.

2. Entitlement to a compensable evaluation for service-
connected pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to September 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a pulmonary 
disease, including COPD, emphysema, bronchitis, and asthma.  
The RO further continued a noncompensable evaluation for PTB.  


FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed COPD, emphysema, 
bronchitis, and asthma, and any incident of the veteran's 
military service, including as secondary to his 
service-connected PTB.  

2. The record contains no medical evidence of any current 
residuals of the veteran's service-connected PTB.  


CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for COPD, 
emphysema, bronchitis, and/or asthma are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for a compensable evaluation for service-
connected PTB have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.89, 4.97, Diagnostic Code 
6724 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records note treatment for 
chronic PTB, but contain no diagnoses of COPD, emphysema, 
bronchitis, or asthma.  On separation medical examination in 
September 1943, the only reported abnormality was PTB.  

The veteran filed an initial claim for VA benefits for a 
chest condition in October 1943.  By rating decision in 
December 1943, the RO granted service connection for PTB.  

A VA examination was conducted in November 1943.  Chest X-ray 
revealed mild fibrotic infiltration.  The examiner provided a 
diagnosis of minimal chronic PTB, apparently arrested.  The 
record contains interim complaints of shortness of breath.  
In August 1986 spirometry results were consistent with mild-
to-moderate obstructive impairment.  Outpatient treatment 
records in August 1986 noted assessments of COPD with mild-
to-moderate impairment and early COPD/emphysema with 
progressive symptoms.  The examiner recommended that the 
veteran should discontinue smoking.  

Chest X-ray in July 1994 revealed severe COPD with emphysema 
and probable secondary pulmonary hypertension, severe right 
upper lobe scarring, and bilateral apical fibrosis.  Chest X-
ray in November 1997 revealed COPD and chronic interstitial 
changes, and right lower lobe pneumonia with minimal right-
sided pleural effusion, superimposed on chronic lung changes 
and COPD changes.  

In December 1997, the veteran requested reevaluation of his 
PTB, as he felt it had become worse.  In February 1998, the 
veteran filed a claim for service connection for emphysema, 
asthma, and COPD.  The veteran reported that during service 
he had been exposed to fumes from paint, treated wooden 
boxes, and aviation gas, while fighting a fire.  The veteran 
submitted a copy of a commendation letter, dated in August 
1943, which reported that the veteran, "in utter disregard 
for you (sic) own safety, volunteered to enter the ship's 
blazing hold, fearlessly removed the already heated explosive 
material, and with hose and fire extinguishers efficiently 
brought the conflagration under control."  

A VA fee basis examination was conducted in February 1998 by 
R.D.P., M.D.  The veteran complained of increasing shortness 
of breath.  The examiner stated that physical examination was 
consistent with obstructive ventilatory impairment.  The 
examiner noted that the veteran was exposed to chemicals and 
asbestos during military service.  Dr. R.D.P. stated that 
"it was characterized by additional etiologies for his 
pulmonary impairment."  Chest X-ray revealed right upper 
lobe volume loss with associated pleural and parenchymal 
changes.  The physician noted that these findings may 
represent sequelae of prior infectious or inflammatory 
process, but a neoplasm could not be excluded.  The physician 
further noted moderate hyperinflation and interstitial 
prominence reflecting changes of COPD.  Pulmonary function 
test revealed moderate obstructive disease.  Dr. R.D.P. 
provided an impression of shortness of breath secondary to 
COPD, secondary to asthma, bronchitis, and emphysema.  

In his notice of disagreement, received in July 1998, the 
veteran indicated that he believed that his service-connected 
tuberculosis was the cause of his COPD, as extensive damage 
was done to the lungs by the tuberculosis.  

At a hearing before an RO hearing officer in February 1999, 
the veteran testified that, while fighting a fire during 
service, he was exposed to asbestos and smoke.  
Transcript, pp. 1-2.  He stated that he was diagnosed with 
tuberculosis during service and continued to have difficulty 
breathing.  Transcript, p. 2.  He contended that the scarring 
had progressed to causing severe pulmonary symptoms.  
He reported that his physician had told him that exposure to 
fumes could affect the lungs at a later time and that such a 
condition gradually worsened.  Transcript, p. 3.  The veteran 
testified that his condition was worse during cold and humid 
weather.  Transcript, pp. 4-5.  He stated that he caught 
pneumonia almost every winter.  Transcript, p. 5.  

The record contains a March 1999 report from a VA physician, 
upon review of the veteran's claims file, but without 
physical examination of the veteran.  The physician stated 
that the veteran suffered from chronic dyspnea and moderately 
severe COPD.  The physician noted that the physiologic 
findings of record were usually seen secondary to chronic 
cigarette smoking.  The physician reported that the veteran 
had a chronic scar in the right upper lobe, presumed 
secondary to inactive tuberculous disease.  Review of the 
record did not support significant progression of this scar 
on chest X-ray.  The physician noted that the veteran 
had smoke exposure in 1943, but symptomatic dyspnea was not 
recorded until July 1986.  The physician concluded that it 
was probable that the veteran's dyspnea was secondary to 
COPD, which resulted from past cigarette use.  


II. Analysis

Service Connection for Pulmonary Disorders

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran has submitted evidence of a current disability.  
The record contains diagnoses of COPD, emphysema, bronchitis, 
and asthma, as early as 1986.  

The veteran's service medical records contain no diagnoses of 
COPD, emphysema, bronchitis, or asthma.  The only reported 
abnormality at service separation was PTB.  The veteran 
contends that his current pulmonary disabilities are due to 
asbestos and smoke exposure during service or are secondary 
to his service-connected PTB.  

However, the record contains no competent medical evidence of 
a nexus between the veteran's current pulmonary disabilities 
and any incident of service or his service-connected PTB.  
Dr. R.D.P. noted the veteran's reported exposure to asbestos 
and chemicals, but did not provide a clear opinion indicating 
that such was related to the veteran's current diagnosis.  
The VA physician in March 1999 attributed the veteran's 
current pulmonary disorders to his history of cigarette 
smoking.  The physician noted inservice smoke exposure, but 
also noted that COPD was not found until 43 years after the 
inservice smoke exposure.  Without competent medical evidence 
of a nexus between the veteran's currently diagnosed COPD, 
emphysema, bronchitis, and asthma and any incident of his 
military service, including his service-connected PTB and/or 
reported exposure to chemicals and asbestos, the veteran's 
claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  The appellant has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


Increased Evaluation for Service-Connected Pulmonary 
Tuberculosis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Public Law 90-493 repealed section 356 of title 38, United 
States Code which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  38 C.F.R. § 4.89 (1999).

The ratings applicable for veterans entitled to compensation 
on August 19, 1968, are as follows: For 2 years after date of 
inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently, 100 
percent.  Thereafter, for 4 years, or in any event, to 6 
years after date of inactivity, 50 percent.  Thereafter, for 
5 years, or to 11 years after date of inactivity, 30 percent.  
Thereafter, in the absence of a schedular compensable 
permanent residual, 0 percent.  38 C.F.R. § 4.89 (1999).

General Rating Formula for Inactive Pulmonary Tuberculosis:  
? 100 percent for two years after date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently;
? 50 percent thereafter for four years, or in any event, to 
six years after date of inactivity; 
? 30 percent thereafter, for five years, or to eleven years 
after date of inactivity;
? 30 percent (minimum) following far advanced lesions 
diagnosed at any time while the disease process was 
active; 
? 20 percent following moderately advanced lesions, provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc;
? Otherwise a noncompensable evaluation is warranted.  38 
C.F.R. § 4.97, Diagnostic Code 6724.  

There is no evidence of continued disability as a result of 
the veteran's service-connected PTB.  The VA physician in 
March 1999 attributed the veteran's dyspnea to COPD, 
attributable to cigarette smoking.  The physician 
specifically noted no significant progression of the right 
upper lobe scar on chest X-ray.  Dr. R.D.P. noted impressions 
of shortness of breath secondary to COPD, secondary to 
asthma, bronchitis, and emphysema.  Dr. R.D.P. reported no 
residuals of the veteran's service-connected PTB and did not 
indicate that the veteran's current pulmonary condition was 
in any way a result his service-connected PTB.  The Board 
finds that the evidence preponderates against a compensable 
evaluation for service-connected PTB.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, emphysema, bronchitis, and/or asthma is 
denied.  

Entitlement to a compensable evaluation for service-connected 
pulmonary tuberculosis is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

